Name: 83/376/EEC: Commission Decision of 25 July 1983 determining the world market price for peas and field beans referred to in Article 3 (2) of Regulation (EEC) No 1431/82
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-08-09

 Avis juridique important|31983D037683/376/EEC: Commission Decision of 25 July 1983 determining the world market price for peas and field beans referred to in Article 3 (2) of Regulation (EEC) No 1431/82 Official Journal L 218 , 09/08/1983 P. 0017 - 0017*****COMMISSION DECISION of 25 July 1983 determining the world market price for peas and field beans referred to in Article 3 (2) of Regulation (EEC) No 1431/82 (83/376/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2036/82 of 19 July 1982 adopting general rules concerning special measures for peas and field beans (1), as amended by Regulation (EEC) No 1610/83 (2), and in particular Article 2 (1) thereof, Whereas in accordance with Regulation (EEC) No 2036/82, the world market price for peas and field beans, as referred to in Article 3 (2) of Regulation (EEC) No 1431/82 (3), as last amended by Regulation (EEC) No 1577/83 (4), is to be determined on the basis of offers made on the world market, disregarding those which cannot be considered representative of actual market trends; whereas in cases where no offer can be used for determining the world market price, this price is determined from prices recorded on the markets of the principal exporting countries; whereas in cases where no offer can be used for determining the world market price, this price is fixed at a level equal to the guide price for the products in question; Whereas in accordance with Article 4 (1) of Commission Regulation (EEC) No 2049/82 of 20 July 1982 on the detailed rules for determining the world market price for peas and field beans (5), the average world market price should be established per 100 kilograms of products in bulk, delivered at Rotterdam, of sound quality as defined in Article 2 (2) of Council Regulation (EEC) No 1576/83 (6); whereas only the most favourable offers should be used for establishing this price which concerns the deliveries closest in distance, excluding those relating to products being transported by ship; Whereas for the offers and prices which do not comply with the conditions laid down above, the necessary adjustments should be made and in particular those referred to in Article 5 of Regulation (EEC) No 2036/82; Whereas the world market price may be different for peas and for field beans; Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Dried Fodder, HAS ADOPTED THIS DECISION: Article 1 The world market price referred to in Article 2 of Regulation (EEC) No 2036/82 shall be 24 ECU per 100 kilograms. Article 2 This Decision is addressed to the Member States. It shall enter into force as from 1 July 1983. Done at Brussels, 25 July 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 219, 28. 7. 1982, p. 1. (2) OJ No L 159, 17. 6. 1983, p. 1. (3) OJ No L 162, 12. 6. 1982, p. 28. (4) OJ No L 163, 22. 6. 1983, p. 18. (5) OJ No L 219, 28. 7. 1982, p. 36. (6) OJ No L 163, 22. 6. 1983, p. 34.